

115 HR 4284 : Indexing Narcotics, Fentanyl, and Opioids Act of 2018
U.S. House of Representatives
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB115th CONGRESS2d SessionH. R. 4284IN THE SENATE OF THE UNITED STATESJune 13, 2018Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACTTo establish a substance use disorder information dashboard within the Department of Health and
 Human Services, and for other purposes.1.Short titleThis Act may be cited as the Indexing Narcotics, Fentanyl, and Opioids Act of 2018 or the INFO Act.2.Establishment of substance use disorder information dashboardTitle XVII of the Public Health Service Act (42 U.S.C. 300u et seq.) is amended by adding at the end the following new section:1711.Establishment of substance use disorder information dashboard(a)In generalNot later than 6 months after the date of the enactment of this section, the Secretary of Health and Human Services shall, in consultation with the Director of National Drug Control Policy, establish and periodically update a public information dashboard that—(1)coordinates information on programs within the Department of Health and Human Services related to the reduction of opioid abuse and other substance use disorders;(2)provides access to publicly available data from other Federal agencies; State, local, and Tribal governments; nonprofit organizations; law enforcement; medical experts; public health educators; and research institutions regarding prevention, treatment, recovery, and other services for opioid use disorder and other substance use disorders;(3)provides comparable data on substance use disorder prevention and treatment strategies in different regions and population of the United States;(4)provides recommendations for health care providers on alternatives to controlled substances for pain management, including approaches studied by the National Institutes of Health Pain Consortium and the National Center for Complimentary and Integrative Health; and(5)provides guidelines and best practices for health care providers regarding treatment of substance use disorders.(b)Controlled substance definedIn this section, the term controlled substance has the meaning given that term in section 102 of the Controlled Substances Act (21 U.S.C. 802)..3.Interagency Substance Use Disorder Coordinating Committee(a)EstablishmentNot later than 3 months after the date of the enactment of this Act, the Secretary of Health and Human Services (in this section referred to as the Secretary) shall, in consultation with the Director of National Drug Control Policy, establish a committee, to be known as the Interagency Substance Use Disorder Coordinating Committee (in this section referred to as the Committee), to coordinate all efforts within the Department of Health and Human Services concerning substance use disorder.(b)Membership(1)Federal membersThe following individuals shall be the Federal members of the Committee:(A)The Secretary, who shall service as the Chair of the Committee.(B)The Attorney General of the United States.(C)The Secretary of Labor.(D)The Secretary of Housing and Urban Development.(E)The Secretary of Education.(F)The Secretary of Veterans Affairs.(G)The Commissioner of Social Security.(H)The Assistant Secretary for Mental Health and Substance Use.(I)The Director of the Centers for Disease Control and Prevention.(J)The Director of the National Institutes of Health and the Directors of such national research institutes of the National Institutes of Health as the Secretary determines appropriate.(K)The Administrator of the Centers for Medicare & Medicaid Services.(L)The Director of National Drug Control Policy.(M)Representatives of other Federal agencies that serve individuals with substance use disorder.(2)Non-Federal membersThe Committee shall include a minimum of 17 non-Federal members appointed by the Secretary, of which—(A)at least two such members shall be an individual who has received treatment for a diagnosis of an opioid use disorder;(B)at least two such members shall be an individual who has received treatment for a diagnosis of a substance use disorder other than an opioid use disorder;(C)at least two such members shall be a State Alcohol and Substance Abuse Director;(D)at least two such members shall be a representative of a leading research, advocacy, or service organization for adults with substance use disorder;(E)at least two such members shall—(i)be a physician, licensed mental health professional, advance practice registered nurse, or physician assistant; and(ii)have experience in treating individuals with opioid use disorder or other substance use disorders;(F)at least one such member shall be a substance use disorder treatment professional who is employed with an opioid treatment program;(G)at least one such member shall be a substance use disorder treatment professional who has research or clinical experience in working with racial and ethnic minority populations;(H)at least one such member shall be a substance use disorder treatment professional who has research or clinical mental health experience in working with medically underserved populations;(I)at least one such member shall be a State-certified substance use disorder peer support specialist;(J)at least one such member shall be a drug court judge or a judge with experience in adjudicating cases related to substance use disorder;(K)at least one such member shall be a law enforcement officer or correctional officer with extensive experience in interacting with adults with a substance use disorder; and(L)at least one such member shall be an individual with experience providing services for homeless individuals and working with adults with a substance use disorder.(c)Terms(1)In generalA member of the Committee appointed under subsection (b)(2) shall be appointed for a term of 3 years and may be reappointed for one or more 3-year terms.(2)VacanciesA vacancy on the Committee shall be filled in the same manner in which the original appointment was made. Any individual appointed to fill a vacancy for an unexpired term shall be appointed for the remainder of such term and may serve after the expiration of such term until a successor has been appointed.(d)MeetingsThe Committee shall meet not fewer than two times each year.(e)DutiesThe Committee shall—(1)monitor opioid use disorder and other substance use disorder research, services, and support and prevention activities across all relevant Federal agencies, including coordination of Federal activities with respect to opioid use disorder and other substance use disorders;(2)identify and provide to the Secretary recommendations for improving Federal grants and programs for the prevention and treatment of, and recovery from, opioid use disorder and other substance use disorders;(3)review substance use disorder prevention and treatment strategies in different regions and populations in the United States and evaluate the extent to which Federal substance use disorder prevention and treatment strategies are aligned with State and local substance use disorder prevention and treatment strategies;(4)make recommendations to the Secretary regarding any appropriate changes with respect to the activities and strategies described in paragraphs (1) through (3);(5)make recommendations to the Secretary regarding public participation in decisions relating to opioid use disorder and other substance use disorders and the process by which public feedback can be better integrated into such decisions; and(6)make recommendations to ensure that opioid use disorder and other substance use disorder research, services, and support and prevention activities of the Department of Health and Human Services and other Federal agencies are not unnecessarily duplicative.(f)Annual report(1)In generalNot later than 1 year after the date of the enactment of this Act, and annually thereafter for the life of the Committee, the Committee shall publish on the public information dashboard established under section 2(a) a report summarizing the activities carried out by the Committee pursuant to subsection (e), including any findings resulting from such activities.(2)Recommendation for Committee extensionAfter the publication of the second report of the Committee under paragraph (1), the Secretary shall submit to Congress a recommendation on whether or not the operations of the Committee should continue after the termination date described in subsection (i).(g)Working groupsThe Committee may establish working groups for purposes of carrying out the duties described in subsection (e). Any such working group shall be composed of members of the Committee (or the designees of such members) and may hold such meetings as are necessary to enable the working group to carry out the duties delegated to the working group.(h)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Committee only to the extent that the provisions of such Act do not conflict with the requirements of this section.(i)SunsetThe Committee shall terminate on the date that is 6 years after the date on which the Committee is established under subsection (a).Passed the House of Representatives June 12, 2018.Karen L. Haas,Clerk.